DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:  
Both claims refer to a “method as in claim 1”. Claim 1 is an apparatus, not a method. Examiner believes this is a typographical error and both claims should read “method as in claim 13”.  Appropriate correction is required. For purposes of examination, Examiner will operate under the assumption that the claims are referring back to claim 13. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arellano-Escarpita et al. (WO 2015157114 A1) in view of Gamble (US 20170225779 A1).
Regarding claim 1, Arellano-Escarpita teaches vehicle with vertical takeoff and landing (VTOL) capabilities (Abstract), the aerial vehicle comprising: a frame (Figures 1-13); a set of VTOL motors supported by the frame (Figures 1-13); a set of VTOL propellers coupled with the set of VTOL motors (Figures 1-13); and a controller supported by the frame (¶ [0037-0038, 0040, 0049-0052, 0055, 0057]), the controller being constructed and arranged to operate each VTOL motor (Figures 1 and 8. ¶ [0055]) of the set of VTOL motors by: enabling a VTOL propeller (Figures 1-7, element 4. Figures 8-13) coupled with the VTOL motor (Figures 1-7, element 4. Figures 8-13) to rotate freely, detecting when the VTOL propeller coupled with the VTOL motor rotates to a predefined position relative to a direction of flight for the aerial vehicle (¶ [0049]), and in response to detecting that the VTOL propeller coupled with the VTOL motor has rotated to the predefined position, providing a load from the VTOL motor that inhibits further rotation of the VTOL propeller coupled with the VTOL motor (¶ [0049]). Arellano-Escarpita fails to specifically teach that the propellers coupled with the motors can rotate freely. However,  Arellano-Escarpita teaches that the power to the VTOL motors is shut off when switching to forward flight. Gamble teaches that a result of power being shut off to motors in an analogous aircraft is the propellers may windmill and spin freely while the aircraft is flying (¶ [0015]), thereby increasing drag and impeding efficiency. Gamble also teaches that an existing solution to this problem is to apply power to the system to keep the propellers locked in place (¶ [0016]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to apply the teachings of Gamble to Arellano-Escarpita and specify that the propellers are enabled to rotate freely.  
Regarding claim 13, Arrelano-Escarpita teaches a method of operating an aerial vehicle, comprising: enabling a vertical takeoff and landing (VTOL) propeller (Figure 7, element 4) of the aerial vehicle to rotate freely, the VTOL propeller being coupled with a VTOL motor (Figure 7); detecting when the VTOL propeller rotates to a predefined position relative to a direction of flight for the aerial vehicle (¶ [0049]); and in response to detecting that the VTOL propeller has rotated to the predefined position, providing a load from the VTOL motor that inhibits further rotation of the VTOL propeller (¶ [0049]). Arellano-Escarpita fails to specifically teach that the propellers coupled with the motors can rotate freely. However,  Arellano-Escarpita teaches that the power to the VTOL motors is shut off when switching to forward flight (¶ [0049]). Gamble teaches that a result of power being shut off to motors in an analogous aircraft is the propellers may windmill and spin freely while the aircraft is flying (¶ [0015]), thereby increasing drag and impeding efficiency. Gamble also teaches that an existing solution to this problem is to apply power to the system to keep the propellers locked in place (¶ [0016]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to apply the teachings of Gamble to Arellano-Escarpita and specify that the propellers are enabled to rotate freely.
Regarding claim 18, Arrelano-Escarpita in view of Gamble teaches the invention discussed in claim 13, wherein enabling the VTOL propeller to rotate freely includes: turning off the VTOL motor (¶ [0049] of Arrelano-Escarpita); and wherein the method further comprises: prior to enabling the VTOL propeller of the aerial vehicle to rotate freely, operating the VTOL motor to propel the aerial vehicle in an upward direction for vertical takeoff (¶ [0049] and Figure 7 of Arrelano-Escarpita), and after providing the load from the VTOL motor that inhibits further rotation of the VTOL propeller, turning the VTOL motor back on and operating the VTOL motor to perform a vertical landing (¶ [0054] of Arrelano-Escarpita).
Regarding claim 19, Arrelano-Escarpita in view of Gamble teaches the invention discussed in claim 13. Arrelano-Escarpita fails to specifically teach wherein detecting when the VTOL propeller rotates to the predefined position relative to the direction of flight includes: sensing an axial orientation of a rotor of the VTOL motor relative to a stator of the VTOL motor while the VTOL motor is turned off. However, ¶ [0049] of Arrelano-Escarpita teaches aligning the VTOL propellers with the nacelles on which the propellers are affixed while the VTOL motor is turned off. It would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify the use of sensing an axial orientation of a rotor relative to the motor stator, as Arrelano-Escarpita’s method of aligning the VTOL propeller in the direction of flight would require a sensing capability to track the location of the motor’s rotor relative to the stator in order to properly align the propeller with the nacelle. 
Regarding claim 20, Arrelano-Escarpita in view of Gamble teaches the method of: enabling a vertical takeoff and landing (VTOL) propeller of the aerial vehicle (Arrelano-Escarpita Figure 7, element 4)  to rotate freely, the VTOL propeller being coupled with a VTOL motor (Arrelano-Escarpita Figure 7); detecting when the VTOL propeller rotates to a predefined position relative to a direction of flight for the aerial vehicle (Arrelano-Escarpita  ¶ [0049]); and in response to detecting that the VTOL propeller has rotated to the predefined position, providing a load from the VTOL motor that inhibits further rotation of the VTOL propeller (Arrelano-Escarpita ¶ [0049]). Arellano-Escarpita fails to specifically teach that the propellers coupled with the motors can rotate freely. However,  Arellano-Escarpita teaches that the power to the VTOL motors is shut off when switching to forward flight (¶ [0049]). Gamble teaches that a result of power being shut off to motors in an analogous aircraft is the propellers may windmill and spin freely while the aircraft is flying (¶ [0015]), thereby increasing drag and impeding efficiency. Gamble also teaches that an existing solution to this problem is to apply power to the system to keep the propellers locked in place (¶ [0016]). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to apply the teachings of Gamble to Arellano-Escarpita and specify that the propellers are enabled to rotate freely. Further, Arrelano-Escarpita fails to teach a computer program product having a non-transitory computer readable medium which stores a set of instructions to operate an aerial vehicle; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform the aforementioned method. However, Gamble teaches an analogous VTOL aircraft (Figure 2) capable of autonomous operation (¶ [0032]) with programmed flight paths (programming an autonomous vehicle implies the use of a computer program storing a set of instructions), further capable of enabling a vertical takeoff and landing (VTOL) propeller of the aerial vehicle to rotate freely (¶ [0015]), the VTOL propeller being coupled with a VTOL motor (Figures 2 and 3); detecting when the VTOL propeller rotates to a predefined position relative to a direction of flight for the aerial vehicle (¶ [0039]); and in response to detecting that the VTOL propeller has rotated to the predefined position, providing a load from a magnetic detent that inhibits further rotation of the VTOL propeller (¶ [0039]). It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Arellano-Escarpita’s method, with the analogous and autonomous method of aligning and inhibiting propellers taught by Gamble, such that Arellano-Escarpita’s method could autonomously operate, align, and inhibit the propellers. 

Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over Arellano-Escarpita et al. (WO 2015157114 A1) Gamble (US 20170225779 A1) in view of Lee (US Patent No. 4882524).
Regarding claim 2, Arellano-Escarpita teaches the invention discussed in claim 1, wherein each VTOL motor of the set of VTOL motors: (i) is a multi-phase electric motor and (ii) has terminals to receive motor signals having different phases; wherein the controller, when providing a load from a VTOL motor that inhibits further rotation of a VTOL propeller coupled with the VTOL motor, is constructed and arranged to: connect the terminals of the VTOL motor together to provide the load from the VTOL motor that inhibits further rotation of the VTOL propeller. Arellano-Escarpita fails to specifically teach the use of multi-phase motors for their aircraft. However, the use of multi-phase BLDC motors comprising a plurality of terminals to receive motor signals from different phases have been well known in the art since the late 1980s as demonstrated by Lee (and even further demonstrated by Gamble’s use of BLDC motors for an analogous aircraft (¶ [0036] of Gamble)). Additionally, Arellano-Escarpita fail to outline the specifics of how their controller inhibits rotation of the VTOL propeller, but do teach that it is configured to provide a load and inhibit rotation. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify the steps that take place electronically between Arellano-Escarpita’s controller and motor during the process outlined in ¶ [0049].
Regarding claim 3, Arellano-Escarpita in view of Lee and Gamble teaches the invention discussed in claim 2, wherein the set of VTOL motors includes a first 3-phase brushless direct current (DC) motor (Examiner believes that response pertaining to BLDC motors found in claim 2 also applies to this limitation, as Lee teaches the use of a 3-phase BLDC motor, and Gamble demonstrates the use of BLDC motors in an analogous aircraft) that couples with a first VTOL propeller and a second 3-phase brushless DC motor that couples with a second VTOL propeller (demonstrated in Figure 7 of Arellano-Escarpita); and wherein the controller is constructed and arranged to: electrically connect the terminals of the first 3-phase brushless DC motor to each other in response to the first VTOL propeller aligning with the direction of flight for the aerial vehicle (¶ [0049] and Figure 7 of Arellano-Escarpita. Examiner believes the response pertaining to the configuration of the controller found in claim 2 also applies to this limitation), and electrically connect terminals of the second 3-phase brushless DC motor to each other in response to the second VTOL propeller aligning with the direction of flight for the aerial vehicle (¶ [0049] and Figure 7 of Arellano-Escarpita. Examiner believes the response pertaining to the configuration of the controller found in claim 2 also applies to this limitation). 
Regarding claim 4, Arellano-Escarpita in view of Lee and Gamble teaches the invention discussed in claim 3, wherein the VTOL motors includes a third 3-phase brushless DC motor that couples with a third VTOL propeller and a fourth 3-phase brushless DC motor that couples with a fourth VTOL propeller (Examiner believes that response pertaining to BLDC motors found in claim 2 also applies to this limitation, as Lee teaches the use of a 3-phase BLDC motor, and Gamble demonstrates the use of BLDC motors in an analogous aircraft); wherein the controller is constructed and arranged to: electrically connect terminals of the third 3-phase brushless DC motor to each other in response to the third VTOL propeller aligning with the direction of flight for the aerial vehicle, and electrically connect terminals of the fourth 3-phase brushless DC motor to each other in response to the fourth VTOL propeller aligning with the direction of flight for the aerial vehicle (see response to claim 3); and wherein (i) the first and second 3-phase brushless DC motors are constructed and arranged to provide vertical lift to a left side of the aerial vehicle (demonstrated in Figure 14B of Arellano-Escarpita) and (ii) the third and fourth 3-phase brushless DC motors are constructed and arranged to provide vertical lift to a right side of the aerial vehicle in a quadcopter configuration (demonstrated in Figure 14B of Arellano-Escarpita).
Regarding claim 5, Arellano-Escarpita in view of Lee and Gamble teaches the invention discussed in claim 2, wherein the control circuitry, when enabling a VTOL propeller coupled with a VTOL motor to rotate freely, is constructed and arranged to: terminate delivery of electric power to the VTOL motor to allow the VTOL propeller to rotate freely (¶ [0049]. Examiner believes response pertaining to freely rotating propellers found in claim 1 satisfies this limitation).
Regarding claim 6, Arellano-Escarpita in view of Lee and Gamble teaches the invention discussed in claim 5, wherein the control circuitry, when detecting when a VTOL propeller coupled with a VTOL motor rotates to a predefined position relative to a direction of flight for the aerial vehicle, is constructed and arranged to: sense when the VTOL propeller aligns with the direction of flight for the aerial vehicle (¶ [0049] and Figure 7). Arellano-Escarpita fails to outline the specifics of how their controller aligns the propeller with the direction of flight for the aircraft, but do teach that it is configured to do so. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify the steps that take place electronically between Arellano-Escarpita’s controller and motor during the process outlined in ¶ [0049].
Regarding claim 7, Arellano-Escarpita in view of Lee and Gamble teaches the invention discussed in claim 6, wherein each VTOL propeller includes a center axis (Figure 7), a first blade that extends outwardly from the center axis, and a second blade that extends outwardly from the center axis in a direction that is opposite that of the first blade (Figure 7); and wherein the control circuitry, when sensing when a VTOL propeller aligns with the direction of flight for the aerial vehicle, is constructed and arranged to: identify when the first and second blades of the VTOL propeller extend along an axis that is parallel to the direction of flight for the aerial vehicle (¶ [0049] and Figure 7). Arellano-Escarpita fail to outline the specifics of how their controller aligns the propeller along an axis that is parallel to the direction of flight for the aircraft, but do teach that it is configured to do so. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify the steps that take place electronically between Arellano-Escarpita’s controller and motor during the process outlined in ¶ [0049].
Regarding claim 8, Arellano-Escarpita in view of Lee and Gamble teaches the invention discussed in claim 2, wherein the frame includes a fixed wing (Figures 1-13); and wherein the aerial vehicle further comprises: a set of horizontal propulsion devices supported by the frame (Figures 1, 2A, 3-7, 9-12), the set of horizontal propulsion devices being constructed and arranged to provide horizontal propulsion to the aerial vehicle enabling the fixed wing to generate lift for fixed wing flight (Figure 14B).
Regarding claim 9, Arellano-Escarpita in view of Lee and Gamble teaches the invention discussed in claim 8, wherein the frame further includes: a left beam that fastens to a left side of the fixed wing (Figure 2A), the left beam supporting a first set of the VTOL motors (Figure 2A), and a right beam that fastens to a right side of the fixed wing (Figure 2A), the right beam supporting a second set of the VTOL motors (Figure 2A).
Regarding claim 10, Arellano-Escarpita in view of Lee and Gamble teaches the invention discussed in claim 8, wherein the set of horizontal propulsion devices includes: a horizontal electric motor (¶ [0048] teaches that the horizontal propulsion system may comprise motors or engines), VTOL motors (Figure 2), and a horizontal flight propeller coupled with the horizontal electric motor, the horizontal flight propeller being different from the VTOL propellers (¶ [0037] teaches that the VTOL propellers are lift propellers, whereas ¶ [0048] teaches the horizontal propellers are one of both a tractor and pusher propellers). Arellano-Escarpita fails to specifically teach a horizontal electric motor that is different from the VTOL motor. However, ¶ [0048] of Arellano-Escarpita does teach that the horizontal propulsion device may comprise motors or engines (to include jet engines). As is well known in the art, jet engines comprise an electric motor to spin the main turbine shaft in the process of starting the engine. As such, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to specify that Arellano-Escarpita’s horizontal propulsion device comprised an electric motor that is different from the VTOL motors.
Regarding claim 11, Arellano-Escarpita in view of Lee and Gamble teaches the invention discussed in claim 10, wherein the control circuitry is further constructed and arranged to: operate the set of VTOL motors to execute vertical takeoff and landing maneuvers (Figure 14B). 
Regarding claim 12, Arellano-Escarpita in view of Lee and Gamble teaches the invention discussed in claim 10, wherein the control circuitry is further constructed and arranged to: after executing a vertical takeoff maneuver and before executing a vertical landing maneuver, operate the horizontal electric motor to provide fixed wing horizontal flight while simultaneously providing loads from the set of VTOL motors to inhibit further rotation of the set of VTOL propellers (Figures 7, 14B, and ¶ [0049]).

Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MICHAEL HESTON whose telephone number is (571)272-3099. The examiner can normally be reached M-Th 0600-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN MICHAEL HESTON/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644